Citation Nr: 1036261	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-03 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1961 to January 
1965. 

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from a September 2006 rating decision by the 
VA RO in St. Louis, Missouri, which denied the Veteran's requests 
for service connection for bilateral hearing loss and tinnitus.

These issues were remanded by the Board for further development 
in September 2009.  Specifically, these issues were remanded in 
part to afford the Veteran his requested hearing before a 
Decision Review Officer ("DRO") at the St. Louis RO.  However, in 
a February 2010 Informal Conference Report, it was noted that the 
Veteran withdrew his request for a DRO hearing.  As such, the 
Board will proceed to adjudicate the claims. 


FINDINGS OF FACT

1.  The Veteran is not shown by the most probative evidence of 
record to have bilateral hearing loss that is etiologically 
related to a disease, injury, or event in service.  

2.  The Veteran is not shown by the most probative evidence of 
record to have tinnitus that is etiologically related to a 
disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may bilateral sensorineural hearing loss be 
presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 
3.385 (2009).
2.  Tinnitus was not incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, and 
4.87 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini II, 
effective May 30, 2009).  Thus, any error related to this element 
is harmless. 

An April 2006 VCAA letter fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran 
was aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  This letter informed him 
that additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to VA.  
See Pelegrini II, at 120-121.  Additionally, this letter 
described how appropriate disability ratings and effective dates 
were assigned. 

With regard to the duty to assist, the result of the RO's 
development indicates that the Veteran's service treatment 
records are not available.  VA has a heightened duty to assist in 
these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board concludes, however, that the heightened duty to assist 
has been met.  Exhaustive attempts were made to obtain the 
Veteran's service treatment records.  The RO made formal findings 
that the service treatment records could not be obtained in July 
2006 and November 2007.  The Veteran was duly informed of the 
RO's determination in a November 2007 letter.  The Veteran did, 
however, submit copies of certain service treatment records, 
which have been associated with the claims file.  The claims file 
contains all available evidence pertinent to the claims, 
including private and VA medical records.  VA has requested 
records identified throughout the claims process, and the claims 
file includes the negative replies from facilities that indicated 
they did not have the Veteran's records.  The Veteran has been 
notified of any relevant medical evidence that was not obtainable 
by VA.  In a June 2010 Report of Contact, the Veteran indicated 
that he had no further medical evidence to submit.  In essence, 
the Board finds that all records identified by the Veteran as 
relating to these claims have been obtained, to the extent 
possible.  The record contains sufficient evidence to make a 
decision on the claims, and VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  The Veteran was 
provided a VA audiological examination in December 2009.  
Additionally, the claims file contains a VA medical opinion 
regarding the claims on appeal from July 2010.  The same examiner 
who conducted the December 2009 VA examination rendered the July 
2010 VA opinion.  This examiner reviewed the claims file, 
conducted the appropriate diagnostic tests and studies, and noted 
the Veteran's assertions.  The Board finds these examination 
reports and opinions to be thorough and complete.  Therefore, the 
Board finds these examination reports and opinions are sufficient 
upon which to base a decision with regard to these claims.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).
To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include organic diseases of the nervous 
system, such as hearing loss, may be presumed to have been 
incurred in service when manifest to a compensable degree within 
one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

With respect to hearing loss, VA has specifically defined what is 
meant by a "disability" for the purposes of service connection.  
See 38 C.F.R. § 3.385 (2009).  "[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran essentially contends that he currently experiences 
hearing loss and tinnitus as a result of his active duty service.  
Specifically, the Veteran asserts that he has bilateral hearing 
loss and tinnitus as a result of exposure to acoustic trauma 
during active service.  He contends that while serving as an 
aviation boatswain's mate aboard the U.S.S. Bon Homme Richard 
during the Vietnam War, he was exposed to noise from the flight 
deck.  See VA examination report, September 2006; VA Form 9, 
January 2008.

As noted above, in July 2006 and November 2007, Formal Findings 
were made on the unavailability of the Veteran's service 
treatment records.  However, the Veteran has submitted copies of 
some service treatment records.  On his November 1971 Report of 
Medical Examination upon enlistment into service, the Veteran was 
noted as scoring a 15 out of 15 bilaterally on a whispered voice 
test.   He was also noted as scoring a 15 out of 15 bilaterally 
on a whispered voice test on his December 1964 Report of Medical 
Examination upon separation from service.  There is no indication 
in any of the available service treatment records that the 
Veteran experienced hearing loss or tinnitus during his active 
duty service. 

With regard to a current disability, the Veteran underwent a VA 
audiology examination in September 2006.  At the time of the 
examination, the examiner did not have access to the Veteran's 
service treatment records, including his service enlistment and 
separation audiology examinations, because it had been determined 
that these records were unavailable.  Examination of the Veteran 
revealed that he met the criteria bilaterally for hearing loss as 
set forth in 38 C.F.R. § 3.385.  After examining the Veteran and 
reviewing his available post-service audiological treatment 
records, the VA examiner noted that the Veteran's routine service 
duties would have exposed him to hazardous noise that had the 
potential to cause hearing loss, and that in 1997, an audiogram 
revealed that he had a flat, symmetrical hearing loss in the 
range most likely to be caused by noise damage.  Nonetheless, the 
examiner concluded that he could not resolve the issue of whether 
the Veteran's current bilateral hearing loss was related to 
service without resort to mere speculation because there was no 
record of a definitive diagnosis of a noise-induced hearing loss 
or other information he believed was necessary to make a 
differential diagnosis.  He further noted that the Veteran had 
also reported having worked in a zinc mine and in the 
construction industry after service, both of which are recognized 
as noise-hazardous environments.  It was also noted that, at the 
time of the VA examination, the Veteran denied any history of 
tinnitus.  Since this examination, the Veteran has since provided 
copies of his available service personnel and treatment records.

Another VA examination was conducted in December 2009.  The 
examiner reviewed the claims file and medical records.  The 
Veteran reported that his hearing is the same as it has been for 
the last 10 to 11 years, which is bad.  The examiner noted that 
the Veteran served in the Navy from 1961 to 1965 as an aviation 
boatswain mate.  His carrier was stationed off Vietnam.  The 
Veteran denied he was engaged in combat.  The Veteran reported 
military noise exposure from weapons training, jet engine, and 
flight line noise.  The Veteran reported occupational noise 
exposure as a cheese maker, mechanic in zinc mine, gas station 
attendant, farm hand, and a sheet rock worker for a drywall 
contractor in the construction industry.  Recreational noise 
exposure included deer hunting (none in last 12 years); 1 year 
snowmobiling (none in last 14 years); and the use of home power 
tools,  gas powered lawn equipment, and farm equipment.  The 
Veteran reported the onset of hearing loss in1969.  The examiner 
noted no current complaint of tinnitus.  The examiner diagnosed 
the Veteran with moderately severe to severe sloping 
sensorineural hearing loss and excellent word recognition 
bilaterally.  Upon examination of the Veteran and review of the 
claims file, the examiner determined that hearing loss is less 
likely as not caused by or a result of in-service noise exposure.  
The examiner noted that the Veteran reports onset of hearing loss 
in 1969, 4 years after military service.  The Veteran's report of 
occupational noise exposure is inconsistent.  The earliest 
civilian medical records begin in 1997, 32 years military 
service.  A progressive hearing loss was noted between 1997 and 
2003.  Research indicates acoustic trauma is immediate not 
progressive.  According to the 2002 American College of 
Occupational and Environmental Medicine Position Statement on 
Noise-Induced Hearing Loss, scientific research indicates that 
hearing loss due to noise does not progress beyond age-related 
changes once the exposure to noise is discontinued.  Moreover, 
according to a medical records review, the Veteran has taken 
known drugs that have potential for ototoxicity and hearing loss 
as a possible side effect.  Progression of hearing loss is more 
likely than not due to factors unrelated to military service, 
such as age, medications, post-service noise exposure, and other 
factors not yet identified.  The examiner noted that no tinnitus 
was reported.  

In July 2010, the same examiner who conducted the December 2009 
VA examination submitted another VA opinion.  She reviewed the 
claims file and medical records.  She also listed in detail the 
evidence she reviewed in forming her opinion.  This evidence 
included the available service treatment records, private medical 
records, VA medical records, and the 2002 American College of 
Occupational and Environmental Medicine Position Statement on 
Noise-Induced Hearing Loss scientific research.  She also again 
noted the history provided by the Veteran in the December 2009 VA 
examination report.  The examiner determined that hearing loss is 
less likely as not (less than 50/50 probability) caused by or a 
result of in-service acoustic trauma.  The Veteran denied he was 
engaged in combat and denied non-combat duties in a combat zone.  
The Veteran reported onset of hearing loss in 1969, 4 years after 
military service.  Research indicates acoustic trauma is 
immediate, not progressive.  According to the 2002 American 
College of Occupational and Environmental Medicine Position 
Statement on Noise-Induced Hearing Loss, scientific research 
indicates that hearing loss due to noise does not progress beyond 
age-related changes once the exposure to noise is discontinued.  
The earliest civilian medical records begin in 1997, 32 years 
after military service.  The Veteran reported significant post-
service occupational and recreational noise exposure.  In 
addition, a review of CPRS records indicates that the Veteran has 
taken Etodolac, Bupropion, Ibuprofen, and Tramadol, all of which 
list hearing loss as a possible side effect.  Hearing loss is 
more likely than not due to factors unrelated to military 
service, such as post-service noise exposure, age, medications, 
and other factors not yet identified.  With regard to tinnitus, 
the examiner noted that no record of complaints, diagnoses, or 
treatment of tinnitus was found the service treatment records.  
CPRS records from December 2005 through June 2010 are negative 
for complaints of tinnitus.  No tinnitus was reported in the 
September 2006 and December 2009 VA examination reports.  
Therefore, any complaint of tinnitus is not caused by or a result 
of acoustic trauma while in the service.  The examiner concluded 
by stating that hearing loss is less likely as not caused by or a 
result of in-service acoustic trauma.  Hearing loss is more 
likely than not due to factors unrelated to military service, 
such as post-service noise exposure, age, medications, and other 
factors not yet identified.  Tinnitus is not caused by or a 
result of acoustic trauma while in the service.  

In addition, the claims file also contains VA and private 
treatment records.  None of the available VA or private treatment 
records contain statements or opinions linking a current 
diagnosis of hearing loss or tinnitus to the Veteran's active 
duty service.  In a September 2006 VA treatment record, it was 
noted that the Veteran's history is negative for tinnitus.  In a 
separate September 2006 VA treatment record, the Veteran was 
diagnosed with sensorineural hearing loss, bilateral, probably 
asymmetrical, probably noise-induced origin.  In a December 2005 
VA treatment record, the Veteran's subjective complaints were 
noted to include bilateral hearing loss from working on a flight 
deck.  In a January 1997 private medical record from Hutch 
Hearing Aid Center, the Veteran was noted as having tinnitus.    

As an initial matter, the Board notes that there is no competent 
medical evidence of record reflecting that the Veteran 
demonstrated hearing loss of either ear to a compensable degree 
within one year of discharge from active duty.  As such, service 
connection for hearing loss cannot be granted on a presumptive 
basis.  

With regard to granting service connection on a direct basis, the 
Board notes that the Veteran is competent to offer a description 
of the symptoms he experienced in service, and to describe a 
continuity of symptoms since service.  Thus, the Veteran is 
competent to report that he currently experiences tinnitus and 
impaired hearing.  However, he has not consistently asserted that 
he has experienced tinnitus and hearing impairment since his 
active duty service.  With regard to his tinnitus, he has offered 
no specific date regarding an onset of this disability and, in 
fact, has even denied having tinnitus at all on more than one 
occasion at VA examinations.  With regard to his complaints of 
hearing loss, the Board notes that the Veteran indicated in his 
March 2006 claim that his hearing loss began in 1962.  However, 
at the December 2009 VA examination, the Veteran reported that 
his hearing loss began in 1969, 4 years after his discharge from 
active duty.  

Regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2009).  
Currently, there is no medical evidence of record indicating that 
the Veteran had hearing loss or tinnitus in service.  
Additionally, there are no lay assertions of a continuity of 
symptoms relating to tinnitus since service, and the statements 
regarding a continuity of symptoms since service relating to 
hearing loss are inconsistent.  Given the absence of any lay 
assertions of continuity of symptomatology regarding tinnitus, 
and the inconsistency of his reports as to the date of onset of 
hearing problems, the Board places far more weight on the VA 
medical opinions of record than on his lay assertions.  As noted, 
the initial VA opinion indicate that it would be speculative to 
find a relationship between his current claimed disabilities and 
his military service, and the later VA opinion, rendered after 
receipt of certain service treatment records, concluded that 
hearing loss and tinnitus were unlikely to have been caused by or 
a result of in-service acoustic trauma.  Thus, the Veteran's 
claims for service connection for tinnitus and hearing loss must 
fail on a direct basis.  See Shedden, supra. 

The Board again acknowledges the Veteran's own contentions that 
he has tinnitus and bilateral hearing loss as a result of his 
active duty service.  However, the most probative medical 
evidence of record does not support these contentions.  The 
Veteran can attest to factual matters of which he had first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  As noted, however, as has not alleged a continuity of 
symptomatology as to his tinnitus, and he has been inconsistent 
as to the date on which his hearing problems began.  Absent 
consistent, credible evidence of a continuity of symptomatology, 
the Veteran is not otherwise competent to offer testimony on a 
matter requiring medical expertise, such as linking a disability 
that had its onset after service to any injury or event in 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
While the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).

In summary, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claims for 
service connection for tinnitus and bilateral hearing loss, and 
the benefit-of-the-doubt rule is not for application.  




ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


